Franklin App. No. 11AP-996, 2013-Ohio-1675. This cause is pending before the court as a jurisdictional appeal.
Upon consideration of the motion for admission pro hac vice of James F. Hurst, Derek J. Sarafa, Steffen N. Johnson, and Samantha Maxfield, it is ordered by the court that the motion is denied for failure to comply with S.Ct.Prac.R. 2.02(B)(1), which permits pro hac vice admission only on motion of the attorney seeking admission.
Counsel may file renewed motions for pro hac vice admission that comply with S.Ct.Prac.R. 2.02(B)(1) no later than 30 days from the date of this entry.